Citation Nr: 1703881	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD and already service-connected unspecified anxiety disorder, to include insomnia and major depressive disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially filed a claim for entitlement to service connection for PTSD, major depressive disorder, and insomnia.  See VA 21-4138, Statement in Support of Claim, received in October 2011.  Additional evidence associated with the record included a diagnosis of anxiety disorder, not otherwise specified (NOS).  Although the Veteran originally sought service connection only for PTSD, major depressive disorder, and insomnia, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the AOJ reframed the issues on appeal, which resulted in a grant of service connection for anxiety disorder, NOS in a September 2014 rating decision.  However, the September 2014 rating decision did not represent a complete grant of benefits sought by the Veteran as it did not address the Veteran's claims for PTSD, insomnia, or major depressive disorder.  Thus, the Board has further reframed the remaining issues on appeal as shown on the title page.

This case was previously before the Board in April 2014, when the claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD and insomnia was remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additional evidence relating to the Veteran's claim for PTSD has been associated with the record following the most recent supplemental statement of the case issued in October 2013.  In light of the decision below granting the benefit sought in full, the issue need not be remanded for AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2016). 

In July 2015, the Board issued a decision granting service connection for erectile dysfunction, which had previously been on appeal after being denied by the AOJ's June 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and already service-connected unspecified anxiety disorder, to include insomnia and major depressive disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); that there is a link, established by medical evidence, between current symptoms and an in-service stressor; and that there is credible supporting evidence that an in-service stressor occurred in the form of the Veteran's lay testimony that indicates a fear of hostile military or terrorist activity from a stressor that is consistent with the places, types, and circumstances of his service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.103 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefits sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to that issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (requiring a diagnosis of a mental disorder to conform to the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

Analysis

The Veteran contends that he has PTSD due to stressors from active service.  The Veteran first complained of a "nervous condition" related to active service in 1969.  See February 1969 rating decision.  The record shows that the Veteran served as a Military Policeman with the 25th Infantry Division in the Republic of Vietnam.  The Veteran received the Vietnam Campaign Medal and Vietnam Service Medal.  The Veteran specifically contends that his post patrol was subject to incoming mortar fire attacks and that he was ambushed by enemy fire while escorting a convoy.  See VA 21-0781, Statement in Support of Claim for PTSD, received in May 2014.  

In a July 2014 VA PTSD examination, the Veteran stated that his camp suffered a mortar attack which killed members of his unit.  He stated that when he went to assess the damage, he helped a bleeding soldier who eventually died.  The VA examiner stated that the stressor was related to the Veteran's fear of hostile military or terrorist activity, but that the Veteran did not meet sufficient criteria for a DSM-IV or DSM 5 diagnosis of PTSD because he did not endorse enough symptoms, specifically persistent nightmares or persistent intrusive thoughts.  Thus, the examiner provided the Veteran with a diagnosis of unspecified anxiety disorder, not PTSD. 

A private mental health examination in May 2015 shows that a private examiner diagnosed the Veteran with PTSD, and related the Veteran's stressors of having his life threatened and observing death to a fear of hostile military or terrorist activity.

In a July 2016 VA PTSD examination, the VA contracted examiner attributes the Veteran's direct experience and witnessing of traumatic events directly to his PTSD.  The Veteran did not report any new stressors.  The Veteran reported intrusive thoughts around two times a month and flashbacks triggered by smell.  The examiner changed the Veteran's diagnosis under the DSM 5 to PTSD and stated that it was a progression from the Veteran's July 2014 diagnosis of unspecified anxiety disorder.  Thus, the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

As noted above, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In this case, a July 2016 VA examiner found the Veteran's symptoms and reported stressors adequate for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), and the July 2014 and May 2015 examiners opined that the claimed stressors were related to the Veteran's fear or hostile military or terrorist activity.  Furthermore, the Board concludes that the Veteran's lay statements regarding his in-service stressors are consistent with the places, types, and circumstances of his service as a Military Policeman attached to the 25th Infantry Division in the Republic of Vietnam.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  There is no clear and convincing evidence contrary to the above medical evidence linking the Veteran's current psychiatric problems to his military experience.  In light of the foregoing, the Board concludes that entitlement to service connection for PTSD is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Acquired psychiatric disability other than PTSD and already service-connected unspecified anxiety disorder, to include insomnia and major depressive disorder

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271. It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

In April 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD and insomnia, for further development.  The remand directed the AOJ, after obtaining evidence, completing a new examination, and investigating the Veteran's stressors, to readjudicate the issue on appeal, and if the benefit sought remained denied, to issue a supplemental statement of the case.  As previously discussed, the September 2014 rating decision granting service connection for anxiety disorder, NOS did not represent a full grant of the benefits sought by the Veteran.  Therefore, the AOJ was still obligated to readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include the Veteran's distinct claims for insomnia and major depressive disorder.  The record does not reflect that the aforementioned psychiatric issues have been readjudicated by the AOJ since the April 2014 remand.  Thus, there has not been substantial compliance with the directives of the April 2014 Board remand.  Accordingly, the issue must be remanded for readjudication by the AOJ.

TDIU

After referral of the issue by an April 2014 Board decision, the Appeals Management Center Rating Board determined that the issue of TDIU was raised by an April 2012 correspondence from the Veteran.  The issue of TDIU was subsequently referred to the AOJ for adjudication in April 2015.  The Board observes that the AOJ denied the Veteran's claim for TDIU in an August 2016 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in September 2016.  The AOJ has not yet issued a statement of the case (SOC) addressing the issue of entitlement to a TDIU.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ for issuance of a SOC.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the issues on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from November 2015 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the issues on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from November 2015 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the August 2016 rating decision denial of entitlement to a TDIU.  38 C.F.R. § 19.26.  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the August 2016 rating decision must be filed if this claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202. If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's insomnia and depression.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  The examiner should discuss whether the Veteran's insomnia and depression are part and parcel of his service-connected PTSD and/or unspecified anxiety disorder, or whether they constitute separate and distinct disabilities. After review of the claims file, and if the examiner determines that the Veteran's insomnia or depression is a disability separate and distinct from his PTSD, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the insomnia or depression is caused by or related to service.

b.  If not, whether it is at least as likely as not (50 percent or more probability) that the insomnia or depression was caused by or aggravated by any of the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale should be provided for any opinion given.

4.  After completion of the above, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD and unspecified anxiety disorder, to include insomnia and major depressive disorder.  If the benefit sought remains denied, then issue a supplemental statement of the case, and afford the appropriate period to respond, before returning the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


